Hogeboom, J.
This application for an injunction is made on behalf of the people, and also on behalf of the plaintiffs Earl and Bartholomew. The reasons upon which the application rests are different in the one case from those in the other. I will first consider the question as to the plaintiffs, Earl and Bartholomew.
I think the title of Earl and Bartholomew to the lot claimed by them, which is bounded in general terms by Greenwich street, extends to the middle of the street. Such is certainly the general rule applied as to property having similar boundaries. (3 Kent’s Com. 433. Jackson v. Hathaway, 15 John. 447. Hooker v. Utica and Minden Co., 12 Wend. 371. Albany street, 11 id. 149. John and Cherry streets, 19 id. 659, 675. *501Heyward v. The Mayor, 3 Seld. 317. Davis v. Mayor, 4 Kern. 506. Williams v. Central R. R. Co., 16 N. Y. Rep. 97. Imlay v. Union Branch R. R. Co., 26 Conn. R. 249.) And this is so, whether the intervening object between what would otherwise be adjoining land owners, be land or water, a street or a highway, or a stream of water. (Jackson v. Hathaway, 15 John. 447. Adams v. Saratoga and Washington Rail Road, 11 Barb. 414. Ex parte Jennings, 6 Cow, 518. Luce v. Carley, 24 Wend. 451. Demeyer v. Legg, 18 Barb. 14.) It is conceded to be the rule as to land in the country, and I think it equally applies to urban territory. (Hammond v. McLachlan, 1 Sandf. S. C. Rep. 323. Herring v. Fisher, 1 id. 344. Adams v. Rivers, 11 Barb. 390.)
The reason is substantially the same as applied to a road in the country, or a street in the city; that is, the intervening strip was originally taken, or supposed so to be, for public purposes, from the owners on opposite sides of the street or highway, tak,en only for public purposes, and only so much óf it both in regard to the quality and duration of the estate as was supposed to be required for the public use, and is to be returned to the respective proprietors when the public have no farther use for it; • or else it was founded upon principles of public policy, based upon the supposed inconven- • ience or impropriety of having so long and narrow a strip of land or body of water, the subject of a distinct and separate ownership from that of the adjoining territory on either side. In other words, the owners of the adjoining lands have the entire property in the land, subject to the public easement and rights. It may be true, that as regards land in the city, the use of the public is more extended and comprehensive than in the countiy. It is wanted not only as a road for purposes of passage and transportation, but also for sewers, for vaults, for gas pipes, for water pipes, and other purposes. But the essential characteristic of both is the same, to wit, the public use or necessity. So also the country may ultimately become a town, the town may be*502come a city; and it would lead to embarrassment if different rules of construction were applied to country and to city grants, as well as to difficulty in determining when th<? actual transmutation from country to city property took place. Whether, therefore, we consider the question as one of naked law upon the construction to be given to a legal instrument, or as a rule of evidence to be applied to those instruments for the purpose of ascertaining the real intentions of the parties, I think the result will be the same.
In determining the question of intention, I do not think the measurement of the lot is at all a controlling consideration. It always yields to the more certain, marked, and prominent boundaries and monuments. (Adams v. Saratoga and Washington Rail Road Co., 11 Barb. 444. Hammond v. McLachlan, 1 Sandf. S. C. R. 337, 344, 348.) Nor do I regard the fact as of material consequence that the alleged lot owners apply to and obtain from the corporation permission to construct vaults under the streets, and pay for such permission. At most it would indicate the mere opinion of the lot owner as to the extent and effect of his deed, but in reality it merely implies that the owner’s right is subject and subordinate to the public easement, and that the latter may require the street portion of the lot for some of the subterranean public purposes before mentioned, to avoid which the previous consent of the public authorities is obtained for the construction of the vaults.
This being so, and the plaintiffs Earl and Bartholomew having.the title to the center of the street, subject only to the public easement, they have a right of property in the streets, which the courts are bound to protect, and which cannot be taken from them, except for public use, and upon full compensation. That taking it for the purposes of a railway is taking it for public use, is settled by repeated adjudications, and can no longer be regarded as an open question. (Bloodgood v. Mohawk and Hudson Rail Road, 14 Wend. 51. 18 id. 9. Thatcher v. Auburn and Syracuse Rail *503Road, 25 id. 462. Presbyterian Society in Waterloo v. Auburn and Rochester Rail Road, 3 Hill, 567. Williams v. New York Central Rail Road, 16 N. Y. Rep. 97. Buffalo and New York Rail Road v. Brainard, 5 Seld. 100.)
Taking it-also for rail road purposes lias been adjudged to be a new and distinct use from that of an ordinary street or highway, and, therefore, is not supposed to have been embraced in the award of damages to the owner, when the same was appropriated to highway purposes. (Williams v. The New York Central Rail Road, 16 N. Y. Rep. 97.) It is' not, perhaps, indispensable to discuss the propriety of this decision. I do not regard it as absolutely binding, except within the range of the facts of that case. That was the case of rail cars propelled by steam; and it has been very gravely debated, and is now the subject of much discussion, whether the appropriation of a highway to a rail road use, especially where horses, and not steam, are the motive power, is any thing more than the devotion of it to the same general purposes of passage and locomotion as was the original highway. It is still a devotion of the street or road to highway purposes—to the use of the public.' It is impossible to tell precisely to what extent or for what precise purposes it ought to be assumed that compensation was made when the land was' originally taken. (Kelsey v. King, 11 Abb. 184; Tucker v. Tower, 9 Pick. 109. Plant v. Long Island Rail Road Co., 10 Barb. 26.) It was taken for. public use, and for the purposes of a highway or street; and yet it has not been doubted that the public authorities might subvert the soil, and lay down sewers, and gas mains, and water pipes, and make vaults and cess-pools. I am not aware that, in any of these cases, the public authorities make any additional compensation to private property owners for the apparently new servitude to which the street is thereby devoted. And in all the statutes to which I have referred, incorporating gas or water companies^ although provision is made in most of them for compensation for lands taken, yet, when the gas or *504water" pipes are laid in or under a public street, the provision generally, if not universally, is, that they maybe so laid with the consent of the municipal authorities, and no provisión is made for compensation to the private owners; still none of these last-,named co.me within the legitimate definition of strictly highway purposes. And when the charters of railway companies allow them to run upon, cut, or intersect the ordinary highways of the country, which is often, done, provision is made for restoring them, as far as may be, to their former grade .or usefulness; but not, so far as I have observed, for. making compensation for any interest which the owner of the fee may have in the highway. ’
The object, of a highway is to furnish accommodations for the passage and transportation of travelers and freight But it has never been said what precise vehicles shall be employed, nor what, mode of .locomotion adopted. It is conceded that these highways may be used by foot passengers, by the ordinary carts, wagons, carriages and coaches, and they have never been restricted in size. May they not be used by the omnibus and the rail road car ? It is very true, the. proper use may be regulated, "and the excessive size may be restrained, by the public authorities. But this is a matter appertaining to the police or good government of the road, and not a matter arising under the question, whether it is an appropriation of, private property to new public uses requiring additional compensation. It is worthy, at least, of consideration, whether, the partial control and superintendence which the local and state authorities confessedly have over the public and private vehicles which occupy and traverse the streets of a city, and which they may, undoubtedly, exercise for the public convenience and accommodation, and for the security, also, of the rights and property of the individual citizen, has not been sometimes confounded'with, or mistaken for, the servitude which arises from the appropriation of the street or highway to some novel use, demanding, under the constitution, new compensation to the property owner. .
*505A rail road car drawn by horses is, in some respects, different from the ordinary vehicles in vogue, when the highway was laid out; (see Kelsey v. King, 11 Abbott’s Rep. 184;) that is, it is usually larger and longer—travels in one uniform line upon a grooved surface—and cannot, ordinarily, turn out to accommodate other vehicles which it may meet. At the same time it occupies the center of the street—is ordinarily out of the way of such vehicles—and its track may, to a considerable extent, be conveniently and advantageously used by the latter. Is it quite clear that this is such a radical departure from the ordinary use of a highway, and productive of such injurious and unforseen results to property owners along the street, that it requires a new assessment of damages ? May it not properly be considered, in regard to rail road cars moved by horse-power, as in the present case, one of those incidents in regard to the use of a public thoroughfare, which must be regarded as within the original contemplation of the parties when the lands were devoted to public use—one of those gradual changes demanded by the increasing wants, prosperity and population of a large city, which must be submitted to by the property owner in deference to the demands of the public ? This is not inconsistent with the imposition of a license fee by the public authorities, or with any other reasonable regulations limiting the use of the street.
It is quite possible, as was suggested in one of the opinions in the Broadway Rail Road case, (14 N. Y. Rep. 530, 531,) that a horse railway might be chartered with authority to the private citizen to run his own car upon the same; but whether so or not, it is not perfectly apparent to my mind that the devotion of a street or highway in part to the purpose of a horse rail road is such a new or additional use as requires a new assessment of damages.
The case of a steam railway is stronger, because the speed is greater, the danger more imminent, the annoyance more *506serious, and the interference with the general use of the road more decided. And I do not say that it is not such a new, unusual, and, to some extent, exclusive appropriation of a highway, that it requires a new consent on the part of the property owner, or a new compulsory assessment of damages. It is difficult to lay down any precise test. Perhaps it would be wise to say, that in all cases where parties are obliged to appeal to the legislature for a grant of the right or power to construct the railway or other improved mode of locomotion, a new assessment of damages should be provided for and made.
In the case under consideration, this has been done. Provision has been made in the act of the legislature in question, fox obtaining title in case any person (other than the corporation of New York) shall own any private right or interest in any of the streets or avenues, over or upon which the rail road is authorized to be laid. The legislature has provided this mode of acquiring title. The defendants have accepted the grant with this condition, and must be deemed, therefore, to have conceded that the nature of the improvement called for a new assessment of damages, or to have stipulated to make the same in consideration of tire benefits acquired by them under the grant.
I must, therefore, hold that the plaintiffs arc entitled to compensation, whether it be great or small, for the contemplated appropriation of their interest or property in Greenwich street to the public use by this railway company.
If this is so, then the defendants have no right to enter upon their premises, and take their property without first making this compensation, or providing means to make the same.
And if they neglect or refuse to do so, then, I think, an injunction is proper to prevent such appropriation, until compensation is provided. For
1. It is the usual remedy, or one of' the usual remedies, and established and recognized by repeated adjudications of *507our courts. (Davis v. The Mayor of New York, 14 N. Y. R. 526. Williams v. N. Y. Central Rail Road, 16 id. 97. Attorney General v. Cohoes Company, 6 Paige, 133. Livingston v. Livingston, 6 John. Ch. Rep. 497. Wetmore v. Story, 22 Barb. 415. Corning v. Lowerre, 6 John. Ch. Rep. 439. Lawrence v. The Mayor &c., 2 Barb. S. C. Rep. 577.)
2. The taking of this property without compensation is a palpable act of usurpation, a violation of an absolute property right without pretense of justification, serious in its consequences, permanent in its duration, and in a certain sense, of irreparable injury to the proprietors. (Story’s Com. on Eq. Jur. §§ 907-909. Code, § 219. Benson v. Mayor of New York, 10 Barb. 226. Davis v. Mayor, 14 N. Y. Rep. 506. Milhau v. Sharp, 17 Barb. 445.)
3. If the injunction is not granted, it will furnish occasion for numberless trespass suits, and involve the parties in perpetual litigation.
4. There are probably other parties along the line of Greenwich and Washington streets similarly situated, and having similar rights of property with the plaintiffs Earl and Bartholomew, and the preventive remedy by injunction will therefore probably save large expense, as well- to the defendants as to the plaintiffs and others similarly circumstanced.
My conclusion therefore is that the temporary injunction was rightfully awarded, so far as it applies to the taking of the property of Earl and Bartholomew, and should be continued.
There is no direct evidence before me that it covers a larger frontage on the street than that occupied by the plaintiffs Earl and Bartholomew, though I think it probable that it does so. It is suggested to me that the general term of-the first district have decided that, in a similar case, the injunction might rightfully cover sufficient adjoining territory to protect the injured property owner from the inconvenience and annoyance of the rail road excavations and operations in the immediate vicinity of his premises. I should myself pre*508fer to restrict it to the property proposed to be actually taken, treating the contemplated action of the defendants as an unwarrantable invasion of a property right; but in deference to the decision of the general term above mentioned, and in the absence of evidence of the width of that part of Greenwich street which lies between Fulton and Yesey streets, and considering also that the extension of the injunction over a few feet more or less of ground, cannot be very material to the defendants, I shall allow the injunction to stand as originally ordered.
The question, however, is a very different one'with regard to the other plaintiff. The People, Earl and Bartholomew have no interest in the question of an injunction, beyond the protection of their own property and business. The people have no property which is traversed or touched by the line of the proposed rail road; they are not therefore in a situation to require an injunction on that ground. The people, in the characters in which they sue as plaintiffs in this action, are not the individual citizens of the state, but the aggregate body of the public. Nor is the action brought for the benefit of such other persons as will come in and contribute to the expenses of the action. There are therefore no private property rights to protect beyond those of the plaintiffs Earl and Bartholomew, which have been already considered. The people are not here to protect the private property rights of individual citizens; such citizens must protect their own rights. They do not complain.
' Nor are the property rights of the corporation of New York in question in this action. The people are not the proper representatives of those rights. The corporation must do that for themselves. They are not parties to this suit. If they are aggrieved, they have a right of action, and are capable of prosecuting in their' own behalf. It is not for the people to do so.
For the same reason, it appears to me unnecessary to consider whether the grant of the right to construct this rail *509road is the grant of a franchise, valuable in itself as a property right, and attempted to be disposed of without consideration, or for an insufficient consideration, and in violation of the provisions of the charter. To an action seeking such relief, the corporation is a necessary party; they have a right to be heard. If the injury is done to the rights of the corporation, the corporation is the proper party to seek redress. If done by the corporation, or its authorized agents, the one or the other should be made parties to the action.
The same argument, I think, disposes of all those grounds of relief, based upon the abuse of power by the corporation, or its agents or servants. If the provisions of the charter of New York have been violated—if the common council is incapable of giving a valid consent to, or conferring a legal authority upon, the defendants for the construction of this road—if the franchise should be sold at public auction, or disposed of for a more adequate consideration—if the assent of the street départment is essential to the validity of the grant —if the resolution has been passed by the common council, without complying with the requisite formalities, or in fraud of the rights of their constituents, or if in any other way abuses or irregularities have crept into the action of the legislative or other agents of the corporation—these questions ought not to be disposed of without hearing the parties whose action is impeached ; and none of them are parties to this suit. I regard that as a sufficient reason for not giving effect to these objections.
But I think there is another effectual answer to these objections : it is, that the defendants’ authority to construct this road is not dependent upon the consent of the corporation, but upon the act of the legislature. It is upon that they rely. The true and important question, therefore, to be discussed, is the validity and effect of the statute in question, passed on the 14th of April, 1860. It is important then to consider what this act purports and is intended to accomplish, and whether the power thereby conferred has *510been conferred according to the forms of law, or is liable to any constitutional objections.
■ In the first place, I think it was intended to confirm and make valid the- grant or permission conferred by the resolution and action of the common council, whether regular or irregular—whether valid or invalid—whether the consent was sufficiently or imperfectly given. It has been said that the consent of the common council was never given according to the forms of law, and that, therefore, it is not proper to assume that its consent was ever intended to be given. But I think this is a fallacy, and that the effect of the act in question is a legislative declaration and adjudication that such consent was intended to be given; and that their confirmation was based upon that assumption, and the action of the common council intended to be validated. This the legislature had the power to do; and I think they have effectually ratified the action of the common council, if the legislative proceedings are free from other valid or constitutional objections.
Some criticism is made upon the effect of confirmation, in a legal point of view; and it is said that “ a confirmation may make a voidable or defeasible estate good, but it cannot strengthen a void estate.” (Viner’s Abr. Con. Y. pl. 5. Co. Lit. 295 b.) This is true; but it must be considered in reference to the subject matter. If the common council of New York had no authority to give their consent in any way to the construction of the Ninth Avenue Bail Boad, a mere confirmation of an act thus entirely void and unauthorized, because of want of power over the subject matter, would probably be of no avail. But if the common council had authority over the subject matter to express their consent, provided it be done according to established forms, I think the supreme power would have a right to waive or correct a mere irregularity, and by confirmation give effect to an act in other respects legally done. I am inclined to think, also, that there is something of substance in another distinction *511which may be mentioned. If a resolution of the common council, in order to be legally effective, must be passed in a particular way—as by the action of separate boards thereon in the same year—it may be that the resolution, as such, is still defective, notwithstanding its confirmation by the legislature; but if the grant or permission, which is the subject of the resolution, bé such as the common council is authorized to confer, and such grant or permission, though irregularly given, be confirmed by the legislature, it strikes me such confirmation would reach back of and beyond the mere instrument by which the grant or permission was conveyed, to the substance of the grant or permission itself, and make it effective if the exertion of such a power would be within the scope of the powers of the confirming body.
In addition to this, I regard the act in question as intended to confer, and as actually conferring, an original grant of power to construct this rail road; and that it has this effect independent of the consent of the common council, and that it is effectual in form to accomplish this purpose. I infer this from the tenor of the act itself. The words employed are comprehensive enough to convey this meaning; and it appears to* have been the legislative intention to go beyond the simple act of confirmation, and, while preserving to the grantees of the common council all the benefits, and subjecting them to all the liabilities, of the arrangements made between them and the common council,- as contracting parties, to confer positive authority, and give legislative sanction, to the construction of this rail road. If so, it comes within the very case put by another elementary writer: “ Confirmation is the approbation or consent to an estate already created, which, as far as it is in the confirming power, makes it good and valid. So that the confirmation does not regularly create the estate, yet such words may be mingled in the confirmation as may create or enlarge an estate; but that is by the force of such words that are foreign to the business of *512confirmation, and by their own force and power tend to create the estate.” (Gilbert’s Tenures, 69.)
I do not see that this is an act of the legislature, appropriating the public moneys or property to local or private uses. (Const., art. 1, § 9.) It is not an appropriation of the public moneys or property. The streets are not public property in the same sense intended by the constitution: they do not belong to the state, or the general public. The public, whether a local or general public, have not (if, as the plaintiffs contend, the right of soil is in the adjoining owners,) such a property in the streets as was intended by the article of the constitution in question, but only an easement therein, (Gould v. Hudson River Rail Road Co., 2 Seld. 547,) nor is the appropriation to local or private purposes. Rail roads have been declared to be public improvements, and taking lands for them, it is settled, is taking them for a public purpose. (Bloodgood v. Mohawk and Hudson Rail Road Co., 18 Wend. 77.) ’
Inasmuch as compensation is provided for in the act, in case the property of private citizens is taken, I see no ground, as far as they are concerned, for saying that the act is unconstitutional.
The act, however, does not provide for compensation to the city in case any of their property is taken. If they have such property, I think the act is invalid and inoperative, if not unconstitutional, as to them. It does not appear in this case whether they have such property or not. If the corporation have the right of property in the public streets, then, as I have already indicated, in the case of Earl and Bartholomew, assuming this to be a new appropriation of the highway, I regard it as a property right, for which the corporation were entitled to compensation, and of which it was impossible for the legislature to deprive them.
This raises the vexed question, whether in Greenwich and Washington, and in other streets in the lower part of the city, the right of soil is in the corporation of New York, or *513in the adjoining owners. (Hoffman’s Tr. 259. Milhau v. Sharp, 15 Barb. 193. Bartow v. Draper, 5 Duer, 130.) In the view I take of the law in question, and of the constitutional provision, I do not deem it necessary to decide that question.
So far, as appears, the corporation do not object to this grant. They do not claim compensation. It is, probably, assumed, that they have given their consent to the grant to Murphy and others. The validity of this consent depends (mainly, at least,) upon the question, whether being attested by the passage of the resolution in question by different boards of the common council in different years, it is valid and binding. If it were an open question, I should have some doubt (though I do not express any definite opinion) whether, regarding the board of aldermen, and the board of assistant aldermen, as mere agents of a corporation, having continual succession and unending life, it was essential that the same body of agents should continue to be the exponents of its will, through the initiation, progress and consummation of any particular measure, especially as in this case it appears that both boards did assent to the resolution as finally passed in the course of the same year. But it is not an open question, and has been settled in the contrary way, by the decision of the general term of this court, in the case of Wetmore v. Story, (22 Barb. 414.)
But assuming that they have not given their consent, I am of opinion that this does not make the act wholly unconstitutional and void, and incapable of confirmation. The corporation may yet give their consent, or they may waive their claim for damages. If so, I think the error is cured. It is a provision exclusively for their benefit, and they may dispense with it if they choose. I think other parties not aggrieved by this omission have not a right to object. The corporation may never claim compensation; and if they do not, I do not see that any other person is injured.
It seems to me it would be an unsound and unauthorized *514interpretation of this constitutional provision to declare the whole act void for such an omission. The act is not absolutely prohibitory in its terms of compensation to the corporation, but omits to make provision for the latter, doubtless upon the idea that its consent to the grant, though irregularly conferred, was designed to be effectually given. It does not seem, therefore, to be a contemptuous disregard on the part of the legislature of the vested rights of the corporation. I think the erroneous judgment of the legislature in this particular ought not to nullify the whole act.
Even if it be conceded that the people are the legitimate parties to bring to the notice of the courts the unconstitutionality of any law affecting any of the citizens of the state, and to invoke their aid to prevent its execution; yet, inasmuch as it is not averred in the complaint that the fee of the public streets is in the corporation of New York, but, on the contrary, that it is in the owners of the land fronting on the respective sides thereof, I think it would be an unwise exercise of judicial power to subvert the act in question on account of the mere possibility that property rights have been unconstitutionally invaded, without any proof of the fact.
The act then being constitutional and valid, as to all the parties to this suit, it must be sustained and enforced. The rail road in question, thus sanctioned by the highest authority in the state, cannot be a public nuisance, nor is it a private nuisance. It has the stamp of legislative approbation. It must be regarded as a public improvement. The forms of law being complied with, and no constitutional provision infringed, neither individuals nor courts have a right to dispute its binding force.
Nor, if it were admissible to inquire into the injurious character of the proposed structure, should I feel disposed upon the evidence before me, and in this stage of the controversy, to pronounce it a nuisance. In a general point of view, whatever may have been the opinion heretofore, rail roads can no longer be regarded as possessing that character. Public sen*515timent is in favor of their authorization and construction to a reasonable extent, and it must be left to the legislature to declare whether the public exigencies demand their establishment.
[New York Special Term,
November 5, 1860.
The proper disposition of this application seems to me to be to continue the injunction heretofore granted, and to refuse its extension beyond the limits therein prescribed.
The costs of the motion should abide the event of the action.
Hogeboom, Justice.]